Citation Nr: 9907379
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 95-03 932               DATE MAR 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

ORDER

The veteran had honorable active service from August 1951 to August
1953.

On April 1, 1997, a letter from the veteran was delivered to the
Board of Veterans' Appeals (the Board). That letter contained a
statement from the veteran, a buddy statement, and an excerpt from
the February 1993 Leatherneck Magazine. Although these records were
received in the mailroom of the Board, they were not immediately
married with the veteran's claim folder. In a decision of the Board
of Veterans' Appeals (Board), dated April 11, 1997, it was
concluded that the veteran had not submitted new and material
evidence sufficient to reopen his claim for entitlement to service
connection for post-traumatic stress disorder (PTSD). The Board
would now note that the information sent from the veteran and
received in the Board mailroom on April 1, 1997, was not considered
by the Board when it issued its April 11, 1997, decision.

An appellate decision may be vacated by the Board at any time upon
the request of the, appellant when there is a denial of due
process. 38 C.F.R. 20.904 (1998). In 

December 1998, the Nashville Regional Office (RO), on the behalf of
the veteran, submitted a request to vacate the Board's April 1997
decision. Because the Board reviewed an incomplete record, there
was an error in due process. The error should be corrected in such
a manner that a fair and fully informed decision may be made on the
appeal.

In view of the foregoing, the Board will VACATE its April 11, 1997,
decision in its entirety. Following entry of this order to vacate,
a member of.the Board who had not decided the case previously will
consider the case and render a decision on the appeal from the
rating decision under consideration as if the Board's April 11,
1997, decision was never issued.

JACK W. BLASINGAME

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

2 -


97 Decision Citation: BVA 97-12606
 Y97 


DOCKET NO. 95-03 932  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for
entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from August 1951 to August 1953.

This matter came before the Board of Veterans Appeals (hereinafter the Board) on appeal
from a July 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO), in Nashville, Tennessee.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has presented evidence sufficiently probative so that his claim
for service connection for PTSD should be reopened and allowed.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1996), has reviewed and considered all of the evidence and material of record in the
veterans claims file. Based on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that new and material evidence
sufficient to reopen the veterans claim for entitlement to service connection for PTSD has
not been presented.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the veterans appeal has
been obtained by the agency of original jurisdiction.

2. The Board denied entitlement to service connection for PTSD in March 1994; the claimant
requested reconsideration of that decision that was subsequently denied.

3. Additional evidence proffered by the veteran since March 1994 include written statements
by the veteran and VA medical records. He has not proffered evidence corroborating inservice
stressors or the participation in life-threatening events during service.

4. The evidence submitted is not relevant and probative, and is not sufficient to reopen the
claim for entitlement for service connection for PTSD.

CONCLUSION OF LAW

Evidence received since the Board denied entitlement to service connection for PTSD in
March 1994 is not new and material, and the veterans claim for that benefit has not been
reopened. 38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 1991 & Supp. 1996); 38 C.F.R. §§
3.104(a), 3.156(a), 3.303, 3.304, 20.1100, 20.1105 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nearly forty years after this Korean War veteran was discharged from the US Marine Corps,
he applied for VA compensation benefits. He claimed that during the Korean War, he
participated in and witnessed many wartime atrocities, and that because of those experiences,
he now suffered from PTSD. To support his claim, he introduced numerous VA medical
reports that showing that he does have, and is treated for PTSD.

Responding to his claim, the RO sent two letters to Headquarters Marine Corps to confirm the
veterans assertions that he participated in combat activities. On both occasions, Headquarters
Marine Corps could not corroborate the veterans claim that:

he participated in combat;

he was fired upon by enemy soldiers;

he witnessed any type of atrocities; or,

he served with the individual who claimed that he and the veteran participated in combat
operations.

The RO denied the veterans claim and he appealed to the Board. After reviewing the
evidence, the Board affirmed the ROs decision. Board Decision, March 28, 1994. The
Board acknowledged that the veteran did have a diagnosis of PTSD, but denied the claim for
service connection on the grounds that evidence had not been presented which corroborated
the veterans assertion that combat stressors caused the disorder. The Board notified the
veteran of this decision and he requested reconsideration thereof. His request for
reconsideration was subsequently denied and the Board decision became final.

In April 1994, the veteran then attempted to reopen his claim. To support his contentions that
the claim should be reopened, he submitted VA records that showed treatment for PTSD. He
did not however provide any additional information that would have led to substantiation of
the claimed stressors. Upon reviewing the newly presented medical records, the RO concluded
that evidence sufficient to reopen the veterans claim had not been presented. The veteran
was subsequently notified of that decision and he appealed to the Board for review.

Before we can determine whether new and material evidence has been presented, we must
decide whether the veteran has presented a well-grounded claim. New and material
evidence is, by its nature, well-grounded, i.e., evidence that, if believed, would provide a
reasonable possibility that the outcome would be changed. Gobber v. Derwinski, 2
Vet.App. 470, 472 (1992). Thus, since service medical records have come before the VA that
have not been previously considered, the possibility is raised of a change in the outcome of
the final decision. 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996); Murphy v. Derwinski, 1
Vet.App. 78 (1990); Moray v. Brown, 5 Vet.App. 211 (1993). Hence, the appellant has
proffered a well-grounded claim. The facts relevant to this appeal have been properly
developed and the obligation of the VA to assist the veteran in the development of the claim
has been satisfied. Id

Pursuant to 38 U.S.C.A. § 5108 (West 1991 & Supp. 1996), the Secretary must reopen a
previously and finally disallowed claim when new and material evidence is presented or
secured with respect to that claim. See 38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1996);
Stauton v. Brown, 5 Vet.App. 563, 566 (1993). On claims to reopen previously and finally
disallowed claims, the VA must conduct a two- part analysis. See Manio v. Derwinski, 1
Vet.App. 140, 145 (1991). First, it must determine whether the evidence presented or secured
since the prior final disallowance of the claim is new and material. See Colvin v.
Derwinski, 1 Vet.App. 171, 174 (1991). New evidence is evidence that is not merely
cumulative of other evidence on the record. Ibid. Evidence is material where it is
relevant to and probative of the issue at hand and where it is of sufficient weight or
significance that there is a reasonable possibility that the new evidence, when viewed in the
context of all the evidence, both new and old, would change the outcome. 38 C.F.R. §
3.156(a) (1996); Sklar v. Brown, 5 Vet.App. 140, 145 (1993); Cox v. Brown, 5 Vet.App. 95,
98 (1993); Colvin, 1 Vet.App. at 174.

Second, if we determine that the evidence is new and material, we must reopen the claim
and evaluate the merits of the veterans claim in light of all of the evidence, both new and
old. Manio, 1 Vet.App. at 145. If new and material evidence has not been submitted, the
Board does not need to address the merits of the claim. Sanchez v. Derwinski, 2 Vet.App. 330
(1992). For the limited purpose of determining whether to reopen a claim, the Board must
accept the new evidence as credible and entitled to full weight. Justus v. Principi, 3 Vet.App.
510 (1992). This presumption no longer attaches in the adjudication that follows reopening.
Id. Duplicates of old records submitted in support of an application to reopen a claim are not
new and material. Morton v. Principi, 3 Vet.App. 508 (1992).

Upon reviewing the claims folder, the Board concedes that the VA medical records are new
pieces of evidence not previously considered. However, despite their newness, they are not
material because they do not confirm the presence of stressors sufficient to cause the
veterans PTSD. There has never been a question as to whether the veteran now suffers from
a psychological disorder. The medical records submitted confirm the fact that he is now being
treated for some type of mental disorder, but the presence of a disorder is not sufficient,
alone, to establish service connection.

To establish service connection for PTSD, the evidence must show a clear diagnosis of the
condition, there must be credible supporting evidence that the claimed inservice stressor(s)
actually occurred, and there must be a link, established by medical evidence, between current
symptomatology and the claimed inservice stressor.

If the claimed stressor is related to combat, service department evidence that the veteran
engaged in combat or that the veteran was awarded the Purple Heart, a Combat Infantryman
Badge, or a similar combat citation will be accepted, in the absence of evidence to the
contrary, as conclusive evidence of the claimed inservice stressor. 38 C.F.R. § 3.304(f) (1996);
Moreau v. Brown, 9 Vet.App. 389 (1996) (citing VA ADJUDICATION PROCEDURE
MANUAL M21-1, Part VI,  7.46 (Oct. 11, 1995).

A stressor, for the purpose of establishing service connection for PTSD, is an event
experienced by the veteran, while on active military duty, that is outside the range of human
experience that would be markedly disturbing to almost anyone. Examples include life
threatening experiences during combat, natural disasters, serious threat or harm to friends, and
other incidents of extreme violence. Moreau v. Brown, 9 Vet.App. 389 (1996); Zarycki v.
Brown, 6 Vet.App. 91, 99 (1993).

Since the Boards 1994 decision, the veteran has been unable to corroborate his participation
in events or actions that would be categorized as a stressor. He has not submitted evidence
showing that he received a combat-related award or decoration indicating action against the
enemy during the Korean War. He has not presented statements from others that could verify
his participation in combat-related events. Moreover, he has not provided the names of others
he saw killed or wounded in action that could place him in a stressful locale.

The Board therefore finds that while the medical information presented to the Board may be
new, it is not material. That is, the data provided does not raise a reasonable possibility that
the outcome of the previously denied claim might be changed. Therefore, the veterans claim
for entitlement to service connection for PTSD has not been reopened. Colvin v. Derwinski, 1
Vet.App. 171, 174 (1991); Rabideau v. Derwinski, 2 Vet.App. 141, 143-144 (1992); 38
C.F.R. § 3.156(a) (1996).


     (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted in support of this claim for service
connection for PTSD, and the claim has not been reopened. The benefit sought on appeal is
denied.


     JACK W. BLASINGAME 
     Member, Board of Veterans Appeals

A proceeding instituted before the Board of Veterans Appeals (Board) may be assigned to
an individual Member of the Board or to a panel of not less than three Members of the Board
for a determination. 38 U.S.C.A. § 7102 (West 1991 & Supp. 1996). This proceeding was
assigned to the Board Member whose name and signature appear above.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1996),
a decision of the Board of Veterans Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans Appeals.

 From Evans v. Brown, 9 Vet.App. 273 (1996), . . . the first step of the Manio two-step
process involves three questions. Question 1: Is the newly presented evidence new (that is,
not of record at the time of the last final disallowance of the claim and not merely cumulative
of other evidence that was then of record, see Struck v. Brown, 9 Vet.App. 145, 151 (1996);
Blackburn, Cox, and Colvin, all supra)? Question 2: Is it probative of the issue[s] at hand
(Cox and Colvin, both supra)(that is, each issue which was a specified basis for the last final
disallowance (see Struck, supra))? Question 3: If it is new and probative, then, in light of all
of the evidence of record, is there a reasonable possibility that the outcome of the claim on
the merits would be changed (see ibid.)? As Blackburn indicated, affirmative answers to both
questions 2 and 3 - involving the probative nature of the new evidence and the reasonable
possibility of outcome change, respectively - are requested in order for new evidence to be
material . . . . Blackburn, 8 Vet.App. at 102.  . . . evidence is probative when it
tend[s] to prove, or actually prov[es] an issue. BLACKS LAW DICTIONARY 1203 (6th
ed. 1990). . . Hence, in order to warrant reopening a previously and finally disallowed claim,
the newly presented or secured evidence must be not cumulative of evidence of record at the
time of the last prior final disallowance and must tend to prove the merits of the claim as to
each essential element that was a specified basis for that last final disallowance of the claim.
Evans v. Brown, 9 Vet.App. 273 (1996).

